Citation Nr: 0905911	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-36 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for right knee chondromalacia.  

2. Entitlement to an initial rating higher than 10 percent 
for left knee chondromalacia.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1993 to February 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In January 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDINGS OF FACT

1. From the effective date of service connection, the right 
knee chondromalacia is manifested by pain and slightly 
decreased range of motion, 0 degrees of extension and 130 
degrees of flexion with pain at the end ranges, without 
evidence of instability or X-ray evidence of arthritis.  

2.  From the effective date of service connection, the left 
knee chondromalacia is manifested by pain, range of motion 
from 0 degrees of extension to 140 degrees of flexion with 
pain at the end ranges; there was no evidence of instability 
or X-ray evidence of arthritis.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for right knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5024, 5257, 5260, 5261 (2008).  

2. The criteria for an initial rating higher than 10 percent 
for left knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5024, 5257, 5260, 5261 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice on the 
underlying claims of service connection.  Where, as here, 
service connection has been granted and the initial ratings 
have been assigned, the claims of service connection have 
been more than substantiated, the claims have been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled. Once the claims of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disabilities, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice. 
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the 
opportunity for a personal hearing before the undersigned 
Veterans Law Judge in January 2009.  The RO has obtained the 
service treatment records, VA records, and records from 
Peterson Air Force Base, which was identified by the Veteran.  
The Veteran has not identified any additional evidence for 
the RO to obtain on her behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The Veteran was afforded VA examinations in February 2005 
(pre-discharge) and August 2008, specifically to evaluate the 
nature and severity of the knee disabilities.  

At the hearing in January 2009, the Veteran's representative 
stated that the claims file should be returned to the RO in 
order to afford the Veteran another VA examination, given 
that her testimony was to the effect that her knee range of 
motion was further decreased since her August 2008 VA 
examination and that she also now had some instability in the 
knees.  Rather, the Veteran testified that "as of last 
year" her knee pain had increased and she was more limited 
in comparison to previous years.  The VA examiner in August 
2008 took into account these complaints of knee pain and 
mobility limitations.  The instability she described in her 
testimony was also considered by the VA examiner.  In short, 
the evidence in the record dated subsequent to the August 
2008 VA examination does not indicate that there has been a 
material change in the disabilities to warrant a 
reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When evaluating limitation of motion, consideration is given 
to the degree of functional loss caused by pain.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.

Under 38 C.F.R. § 4.45, weakened movement, excess 
fatigability, and pain on movement are factors to consider.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Since the effective date of service connection in February 
2005, each of the Veteran's knees has been assigned a 10 
percent rating for chondromalacia, under Diagnostic Code 
5024.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis 
is rated on limitation of motion of the affected parts, as 
degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion for the specific joint involved.    

Normal or full range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent, flexion limited to 45 degrees is rated 10 percent, 
flexion limited to 30 degrees is rated 20 percent disabling, 
and flexion limited to 15 degrees is rated as 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent; extension limited to 10 degrees is rated 10 percent, 
extension limited to 15 degrees is rated 20 percent; 
extension limited to 20 degrees is rated 30 percent; 
extension limited to 30 degrees is rated 40 percent, and 
extension limited to 45 degrees is rated 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee under Diagnostic Codes 5003-
5010 and for instability of the knee under Diagnostic Code 
5257.  Separate ratings for each knee joint may also be 
assigned for both limitation of flexion and limitation of 
extension.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent subluxation or lateral 
instability of the knee.  A rating of 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability.  A rating of 30 percent requires severe 
recurrent subluxation or lateral instability.  

The pertinent evidence in the file consists of service 
treatment records, VA outpatient records, private treatment 
records from Peterson Air Force Base, and VA examinations in 
February 2005 (pre-discharge) and August 2008.  

Private and VA medical records do not show any evidence of 
arthritis of either knee.  The VA examination reports 
indicate that X-rays of the knees do not show evidence of any 
bony abnormality.  As to instability of the right and left 
knees, there is no objective demonstration of this in the 
record.  At the time of the pre-discharge VA examination in 
February 2005, Lachman's, McMurray's, and the 
anterior/posterior drawer signs were all negative.  Private 
records show in May 2007 that the Veteran complained that her 
right kneecap felt unstable and that the joint felt "out of 
place".  In the assessment, the examiner noted the veteran's 
report of episodic turning in of her right leg primarily at 
rest and with running, a medial tibial torsion, but stated 
that the physical examination had been normal.  

At the time of the August 2008 VA examination, the Veteran's 
complaint that it felt as though her right leg had 
spontaneously been turning on her was noted.  On examination, 
all ligaments were demonstrated to be intact.  The medical 
evidence does not demonstrate that the Veteran has even 
slight instability of each knee joint, for a compensable 
rating under Diagnostic Code 5257.    

As limitation of motion of the right and left knees, the 
Board has reviewed the orthopedic examinations of record.  At 
the time of the pre-discharge, VA examination in February 
2005, the range of motion of each knee was full.  At the time 
of the VA examination in August 2008, with goniometric 
measurements, range of motion findings were as follows.  On 
the right knee, there were 0 degrees of extension and 130 
degrees of flexion with pain at the end ranges.  On the left 
knee, there were 0 degrees of extension and 140 degrees of 
flexion with pain at the end ranges.  For each knee, these 
findings demonstrate limitations that do not meet the 
criteria for higher ratings under either Diagnostic Code 5260 
or Diagnostic Code 5261. 

The Board has also considered whether separate ratings may be 
assigned under Diagnostic Code 5260, limitation of flexion, 
and Diagnostic Code 5261, limitation of extension.  As the 
right knee and the left knee are not compensable under either 
Diagnostic Code 5260 or Diagnostic Code 5261, separate 
ratings are not in order.  

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59, relating to functional loss due 
to pain, weakened movement, excess fatigability, etc., in 
addition to any limitation of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the record does not indicate 
that the Veteran has such disabling pain or functional 
impairment resulting from her service-connected bilateral 
knee disability to warrant higher ratings for flexion and 
extension restrictions under limitation of motion.  



The August 2008 VA examiner specifically addressed such 
considerations as pain on repeated use, flare-ups, fatigue, 
weakness, lack of endurance, and incoordination.  However, 
there is no objective evidence to show that pain on use or 
during flare-ups results in additional functional limitation 
to the extent that the right knee and left knee limitation of 
flexion or extension would warrant higher ratings under 
Diagnostic Codes 5260 and 5261.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the absence of objective medical evidence of other 
separate and distinct manifestations of the service-connected 
disability not contemplated in the current rating assignment, 
the Board finds no basis upon which to assign a higher or 
separate disability evaluation.  No other Diagnostic Codes 
are shown to be applicable based on the nature of the 
symptoms complained of by the veteran and documented in the 
medical evidence of record.  

As an initial rating case, consideration has been given to 
the propriety of "staged ratings" over the period of time 
since service connection became effective.  However the 
evidence shows that the Veteran's right and left knee 
disabilities are each appropriately rated with a 10 percent 
rating from the effective date of service connection in 
February 2005 and throughout the appeal period.

In sum, there is no basis for higher schedular ratings for 
the veteran's service-connected right and left knee 
disabilities under any Diagnostic Code of the VA's Rating 
Schedule.  As the preponderance of the evidence is against 
the claims for a higher rating, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b).

                                                                      
(The Order follows on the next page.).  





ORDER

An initial rating higher than 10 percent for right knee 
chondromalacia is denied.  

An initial rating higher than 10 percent for left knee 
chondromalacia is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


